EXHIBIT C
10/01/2020                                                                                                                                                                                                                                                                                                                                                                             Generated By: 067PSALGARKAR
                                                                                                                                                          GEORGIA SECRETARY OF STATE VOTER REGISTRATION SYSTEM                                                                                                                                                                                            GWINNETT

                                                                                                                                                                             ACTIVE VOTERS BY RACE AND GENDER
                                                                                                                                                                                                SELECTION CRITERIA



Districts/County Precinct/         001, 002, 003, 004, 005, 006, 007, 008, 009, 010, 011, 012, 013, 014, 015, 016, 017, 018, 019, 020, 021, 022, 023, 024, 025, 026, 027, 028, 029, 030, 031, 032, 033, 034, 035, 036, 037, 038, 039, 040, 041, 042, 043, 044, 045, 046, 047, 048, 049, 050, 051, 052, 053, 054, 055, 056, 057, 058, 059, 060, 061, 062, 063, 064, 065, 066, 067, 068, 069, 070, 071, 072, 073, 074,
Combo#:                            075, 076, 077, 078, 079, 080, 081, 082, 083, 084, 085, 086, 087, 088, 089, 090, 091, 092, 093, 094, 095, 096, 097, 098, 099, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148,




                                                                                                                                                    American Indian or Alaskan
                                                                                                                                                                                          Asian or Pacific Islander         Black not of Hispanic Origin                Hispanic                White not of Hispanic Origin                    Other                          UNKNOWN
    COUNTY       COUNTY                                                                                                                                       Native                                                                                                                                                                                                                                         TOTAL
                           COMBO #                  CNG       SEN      HSE      JUD      COM       SCH       WRD      WTR       SCM       SBD
 PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                                                                                                                                  VOTERS
                                                                                                                                                   MALE     FEMALE     UNKNOWN         MALE     FEMALE      UNKNOWN         MALE     FEMALE UNKNOWN           MALE     FEMALE UNKNOWN           MALE      FEMALE UNKNOWN            MALE    FEMALE UNKNOWN            MALE     FEMALE      UNKNOWN

 HARBINS A                   001        00231        010       009      104     GWIN       3         1                                                -         4            -           60        65             -           663       754          6         161       186           2         521        564            -         41         47          2          180        226          7              3489

 HARBINS A                   001        00232        010       009      104     GWIN       3         1                                                -         -            -            -         -             -            -          -          -           -         -           -          1          3             -           -         -           -          1          1            -               6

 HARBINS A                   001        00233        010       009      105     GWIN       3         1                                               4          7            -           34        35             -           445       493          4         104       109           2         945        1007          3          40         43           -         165        171          3              3614

 ROCKBRIDGE A                002        00309        004       055      093     GWIN       3         4                                               3          4            -           42        40             -          1030      1321          3          91        96           1         398        369           1          49         57           -         194        231          7              3937

 DACULA                      003        00231        010       009      104     GWIN       3         1                                               6          4            -           71        74            1            533       642          4         173       199           6         573        639           6          49         55           -         173        190          8              3406

 DACULA                      003        00232        010       009      104     GWIN       3         1                                               2          -            -           21        20             -           127       165          1          83        83           -         301        313            -         18         21           -         65         66           3              1289

 SUWANEE A                   004        00275        007       045      097     GWIN       1         3                                                -         -            -            -         -             -            2         1           -           -         4           -          21         18            -           -        1            -          4          6            -              57

 SUWANEE A                   004        00276        007       045      097     GWIN       1         3                                                -         -            -            -         1             -            -          -          -           -         -           -          5          6             -           -         -           -           -         -            -              12

 SUWANEE A                   004        00277        007       045      097     GWIN       1         3                                               1          -            -           70        89             -           154       208          1          42        46           -         370        444           3          23         30           -         68         91           4              1644

 BAYCREEK A                  005        00316        007       009      106     GWIN       3         4                                               7          2            -           43        48             -           275       332          3          49        45           -         580        578           6          26         22           -         115        110          2              2243

 BAYCREEK A                  005        00317        007       009      106     GWIN       3         4                                               2          -            -           23        16             -           57        50           1          5          3           -          90        129           1           3         6            -         28         26           1              441

 GOODWINS A                  006        00283        007       045      101     GWIN       4         3                                               9          4            -          208        195           3            415       446          -         275       324           2         740        738           3          57         60          1          196        205          8              3889

 DULUTH A                    007        00294        007       048      097     GWIN       1         3                                                -         2            -           76        61             -           27        37           -          12        16           -         167        177            -         15         12           -         31         20           2              655
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

DULUTH A         007       00295    007   048   097   GWIN    1     3                             5        5           -      377      373           7       322       388        1        131     140       1     894       952          7        86      74      -      182     188       9        4142

DULUTH A         007       00296    007   048   097   GWIN    1     3                             -        -           -       38       43            -       19       23          -        1       3        -      14        22          -        7       2       -       5       8        1        186

DUNCANS A        008       00234    010   045   104   GWIN    3     1                             4        6           -      119      130            -      294       332        1         89     133       -     1459      1580         4        49      49      1      212     215       7        4684

PUCKETTS A       009       00258    007   045   098   GWIN    4     2                             5        5           -      155      174           2       275       288        3        160     186       -     1585      1705         8        46      48      -      209     231       6        5091

PUCKETTS A       009       00259    007   045   098   GWIN    4                                   1        -           -       7         8            -       17       10          -        13      19       -     193       205          1        4       7       -       25      17       1        528

CATES A          010       00316    007   009   106   GWIN    3     4                             1        -           -       12       19            -       45       49         1         14      14       1      83       114          -        4       9       -       13      19        -       398

CATES A          010       00318    007   009   106   GWIN    3     4                             6        -           -       24       31            -      177       212         -        57      80       -     510       613          2        17      42      -       93      97        -       1961

BERKSHIRE A      011       00329    007   041   108   GWIN    2     4                             6        3           -      191      182           2       277       331        2        212     231       4     321       378          2        51      62      1      135     142       3        2536

BERKSHIRE B      012       00307    004   041   108   GWIN    2     4                             19       8          1       575      554           4       758       897        5        201     248       1     533       545          2       125     123      1      237     267       9        5113

BERKSHIRE B      012       00308    004   041   108   GWIN    2     4                             -        1           -       23       22            -       16       17          -        1       2        -      8         11          -        4       1       -       8       8         -       122

DUNCANS C        013       00273    010   045   104   GWIN    3     2                             6        3           -       73       89            -      149       156        1         63      81       1     1034      1049         5        18      21      -      134     132       1        3016

GARNERS A        014       00303    004   009   108   GWIN    2     4                             5        3           -      144      147           3       225       261        5         72      82       -     1027      1122         1        50      51      2      148     141       5        3494

LAWRENCEVILLE    015       00208    007   009   101   GWIN    4     1                             -        -           -       7         8            -       61       71          -        28      26       -      71        98          -        9       3       -       22      23       1        428

LAWRENCEVILLE    015       00209    007   009   101   GWIN    4     1                             2        3           -       61       75           1       315       482        3        159     213       -     657       766          3        39      66      1      129     152       12       3139

LAWRENCEVILLE    016       00214    007   009   106   GWIN    4     1                             5        8           -      143      167            -      793       957        3        198     215       -     626       753          1        65      85      2      236     252       9        4518

LAWRENCEVILLE    016       00215    007   009   106   GWIN    4     1                             -        1           -       81       77           1        83       95          -        12      19       1      46        33          -        7       8       -       29      26       2        521

MARTINS A        017       00345    007   005   100   GWIN    4     5                             1        4           -      141      154           1       359       440        2        187     222       3     172       177          1        41      48      -      109     108       2        2172

MARTINS A        017       00346    007   005   101   GWIN    4     5                             1        3           -       44       47            -      161       194        2        116     121       1     113       114          -        24      27      -       52      55        -       1075

MARTINS B        018       00236    007   005   101   GWIN    4     2                             3        4           -      139      177           1       355       520        4        232     277       3     394       398          2        54      70      -      154     166       9        2962

MARTINS C        019       00327    007   041   107   GWIN    2     4                             1        4           -       92       84           3       248       332        2        212     246       2     464       526          3        35      42      1      113     104       3        2517

PINKCNEYVILLE    020       00340    007   005   096   GWIN    2     5                             2        5           -      103      107           2       414       551        1        316     383       1     256       231          -        47      48      -      131     145       3        2746

PINCKNEYVILLE    021       00330    004   005   099   GWIN    2     5                             8        7           -      263      270           2       472       614        3        317     367       2     286       325          3        63      91      1      183     172       2        3451

PINCKNEYVILLE    022       00247    007   040   095   GWIN    2     3     2                       -        4           -       70       90           1        86       149         -        39      69       1     595       701          2        26      21      -       81     103       2        2040

PINCKNEYVILLE    023       00342    007   005   099   GWIN    2     5                             3        5           -      119      127           2       299       363        3        296     343       4     187       185          1        41      48      3      106     101       4        2240
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

SUGAR HILL A     024       00255    007   045   097   GWIN    4                                   -        -           -       33       30            -       51       63          -        20      32       -      93       104          1        10      4       -       27      28       1        497

SUGAR HILL A     024       00256    007   045   097   GWIN    4     2                             -        -           -       -         -            -        -        -          -        -       -        -      1         3           -        -       -       -       -       -         -        4

SUGAR HILL A     024       00257    007   045   098   GWIN    1     2                             1        3           -       73       58           1       101       108         -        38      63       1     172       202          1        9       14      -       56      56       3        960

SUGAR HILL A     024       00258    007   045   098   GWIN    4     2                             -        -           -       1         -            -        -        -          -        -       -        -      1         1           -        -       -       -       -       -         -        3

SUGAR HILL A     024       00259    007   045   098   GWIN    4                                   6        3           -       58       51           2       130       205        1        122     166       1     730       827          5        20      37      2      131     129       4        2630

SUGAR HILL A     024       00260    007   045   098   GWIN    4     2                             -        -           -       -         -            -       1         5          -        5       6        -      12        21          1        -       -       -       8       9        2         70

SUGAR HILL A     024       00263    007   045   102   GWIN    1     2                             -        -           -       5         9            -       66       66          -        17      18       -      97        76          1        6       11      -       21      27       1        421

SUGAR HILL B     025       00259    007   045   098   GWIN    4                                   -        1           -       1         -            -       7         5          -        9       19       -      68        73          -        -       2       -       14      10        -       209

SUGAR HILL B     025       00278    007   045   098   GWIN    1     3                             -        1           -       45       48            -       74       84          -        42      58       -     438       462          3        13      18      -       83      60       3        1432

SUGAR HILL B     025       00279    007   045   098   GWIN    1     3                             2        3           -       97      103            -      280       340        2        178     221       2     838       928          7        41      53      1      182     172       2        3452

SUGAR HILL B     025       00280    007   045   098   GWIN    4     3                             -        1           -       13       13            -       25       31          -        19      27       -     124       113          -        4       5       -       17      26       1        419

SUGAR HILL B     025       00282    007   045   098   GWIN    4     3                             -        -           -       2         -            -       2         2          -        1       4        -      6         8           -        -       -       -       1       1        1         28

HOG MOUNTAIN     026       00263    007   045   102   GWIN    1     2                             2        4           -      209      208           2       597       790        4        257     303       -     930       1029         7        50      67      1      218     279       6        4963

HOG MOUNTAIN     027       00210    007   009   103   GWIN    4     1                             6        4           -      112       96           1       238       264         -        95      91       2     854       928          -        35      36      1      130     145       4        3042

HOG MOUNTAIN     027       00229    007   009   104   GWIN    4     1                             -        -           -       62       54           2       197       209         -        66      85       1     303       344          1        13      22      1       64      73       5        1502

ROCKYCREEK A     028       00231    010   009   104   GWIN    3     1                             -        -           -       17       25            -       60       66          -        15      11       -     330       363          3        14      14      -       48      40        -       1006

ROCKYCREEK A     028       00234    010   045   104   GWIN    3     1                             5        3           -       73       92           1       600       729        3        181     210       1     1044      1100         3        66      70      1      244     262       8        4696

ROCKYCREEK A     028       00235    010   045   104   GWIN    3     1                             2        -           -       -         -            -       3         2          -        5       3        -      60        68          1        4       4       -       7       6         -       165

CATES B          029       00323    007   009   108   GWIN    2     4                             1        3           -       26       30           1        75       83         1         52      58       -     505       577          1        24      22      -       60      52       2        1573

CATES C          030       00312    004   055   106   GWIN    3     4                             2        1           -       7         6            -      178       230        4         13      17       -      84        92          -        20      20      -       38      43       1        756

CATES C          030       00313    004   055   106   GWIN    3     4                             1        2           -       26       24            -      400       561        1         55      63       -     352       396          1        31      39      1       88      91       3        2135

HOG MOUNTAIN     031       00252    007   009   103   GWIN    4     2                             7        7           -      132      134           1       265       308        1        126     176       1     776       809          6        43      56      2      155     138       10       3153

BERKSHIRE D      032       00303    004   009   108   GWIN    2     4                             1        5           -      214      211           7       225       238        3         93      95       -     688       762          2        48      53      -      136     131       6        2918

BERKSHIRE E      033       00303    004   009   108   GWIN    2     4                             -        -           -       17       20            -       27       26         1         13      18       -     103       113          -        8       8       -       16      13       1        384
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

BERKSHIRE E      033       00304    004   009   108   GWIN    2     4                             5        1           -      149      140            -       90       112         -        26      29       -     402       420          3        27      27      -       78      88       6        1603

BERKSHIRE F      034       00325    007   041   100   GWIN    2     4                             5        3           -      257      257           2       200       237        1        174     175       -     259       284          2        33      35      1       87      88       7        2107

BERKSHIRE F      034       00326    007   041   100   GWIN    2     4                             -        -           -       16       30            -       4         7          -        1       5        -      14        41          -        5       3       -       2       9        2        139

CATES D          035       00300    004   009   106   GWIN    2     4                             1        -           -       10        9            -       22       24          -        9       16       1      87        86          2        8       9       1       13      8        1        307

CATES D          035       00301    004   009   106   GWIN    3     4                             4        2           -      176      172           2       316       441        2         53      72       1     541       610          1        51      51      -      135     131       7        2768

CATES D          035       00315    007   009   106   GWIN    2     4                             2        1           -       49       52           1        76       72          -        28      23       -     135       130          -        12      10      -       24      34       2        651

CATES E          036       00300    004   009   106   GWIN    2     4                             5        6          1       148      143           1       233       253        2         58      66       -     782       866          3        42      42      -      131     138       4        2924

PINCKNEYVILLE    037       00356    007   040   095   GWIN    2     5     1                       2        4           -       40       33            -      399       458        5        151     156       -     269       301          4        40      44      -      110     126       3        2145

PINCKNEYVILLE    038       00333    007   005   081   GWIN    2     5                             2        3           -      166      174           1       231       265        1        287     303       1     222       189          1        29      44      -      105     114       1        2139

PINCKNEYVILLE    038       00334    007   005   081   GWIN    2     5                             -        -           -       3         5            -       55       51          -        3       6        -      84       108          -        1       3       -       15      10        -       344

DUNCANS D        039       00271    010   045   103   GWIN    3     2                             5       11           -      105      130            -      311       391        2        138     151       -     1117      1221         3        39      53      -      201     200       4        4082

DUNCANS D        039       00272    010   045   103   GWIN    3     2                             -        -           -       2         -            -       32       41         1         11      18       -      66       109          -        3       4       -       17      26        -       330

DUNCANS D        039       00361    010   045   103   GWIN    3     2                             -        -           -       3         1           1        22       44          -        13      20       -     100       127          1        2       7       -       19      23        -       383

DUNCANS D        039       00362    010   045   103   GWIN    3     2                             1        -           -       9        14            -       22       28          -        3       5        -     308       351          2        9       9       -       43      42        -       846

DUNCANS D        039       00363    010   045   103   GWIN    3     2                             2        -           -       10       14            -       63       64          -        13      18       -     532       563          1        8       14      -       67      57       2        1428

PINCKNEYVILLE    040       00288    007   048   095   GWIN    2     3                             -        2           -       55       50            -       68       66         1         9       12       -      70        78          -        13      17      -       24      17        -       482

PINCKNEYVILLE    040       00289    007   048   095   GWIN    2     3                             4        3           -       68       74           2        45       43          -        11      17       -     664       672          2        18      20      -       74      73       2        1792

PINCKNEYVILLE    040       00358    007   048   095   GWIN    2     3     2                       -        1           -       33       32            -       33       59         1         10      9        -      68        69          -        -       3       -       22      14       2        356

PINCKNEYVILLE    040       00359    007   048   095   GWIN    2     3     3                       -        1           -      122      107           3       205       277        3         58      64       -     360       368          1        40      36      -       91      96       10       1842

BAYCREEK B       041       00201    004   055   093   GWIN    3     1                             4        4           -       30       33            -      1252     1630        12       110     129       -     571       662          5        64     102      -      297     332       9        5246

BAYCREEK B       041       00202    004   055   093   GWIN    3     1                             -        -           -       5         5            -       90       115        1         21      23       -     134       152          -        11      15      -       48      45       1        666

LAWRENCEVILLE    042       00250    007   009   102   GWIN    4     2                             3        1           -       97       83            -      308       299        3        145     178       2     717       802          2        36      48      -      149     143       7        3023

LAWRENCEVILLE    042       00251    007   009   102   GWIN    4     2                             -        -           -       -         -            -        -        -          -        -       -        -      2         4           -        -       -       -       -       -         -        6

MARTINS D        043       00344    007   005   100   GWIN    1     5                             3        3           -      224      218           2       310       465        6        218     205       -     168       188          2        38      48      -      134     143       8        2383
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

ROCKBRIDGE B      044      00311    004   055   094   GWIN    3     4                             7        3           -       83       78           1       899      1199        4        124     153       3     456       506          3        75      81      1      226     217       5        4124

GARNERS B         045      00311    004   055   094   GWIN    3     4                             5        7           -       92       96            -      647       707        5         60      54       -     494       531          1        49      56      2      171     164       1        3142

CATES F           046      00318    007   009   106   GWIN    3     4                             5        1           -       63       65            -      148       183        2         27      41       1     475       555          2        21      24      1       76      80       3        1773

CATES G           047      00321    007   009   107   GWIN    3     4                             -        4           -      123      124           1       150       156        3         21      22       -     539       579          1        36      30      -       85      95       2        1971

CATES G           047      00322    007   009   107   GWIN    3     4                             1        -           -       42       50            -       57       70          -        10      13       -     232       298          2        10      13      -       40      35       2        875

DULUTH B          048      00290    007   048   096   GWIN    1     3                             1        4           -      407      388           2       202       261        2        108     117       -     781       767          1        47      60      -      151     176       6        3481

DULUTH B          048      00291    007   048   096   GWIN    1     3                             -        -           -       2         -            -       2         2          -        4       4        -      6         5           -        1       -       -       1       1         -        28

GARNERS C         049      00310    004   055   094   GWIN    2     4                             1        8           -       94       87           1       230       304        2         43      69       1     442       447          1        40      48      1       90     103       2        2014

PINCKNEYVILLE I   050      00337    007   005   096   GWIN    1     5                             3        5           -      188      188           2       392       559         -       172     194       2     256       262          -        35      75      1      138     129       3        2604

PINCKNEYVILLE     051      00330    004   005   099   GWIN    2     5                             3        2           -      107      107           1       415       557        2        285     305       2     189       213          5        39      62      -      137     129       8        2568

BERKSHIRE G       052      00314    004   055   108   GWIN    2     4                             6        7           -      167      171           2       173       182        1         45      48       1     632       666          -        39      47      -      108     102       4        2401

CATES H           053      00312    004   055   106   GWIN    3     4                             2        4           -       16       15            -      402       619        2         62      61       2     206       224          -        27      41      -       96     145       1        1925

CATES H           053      00313    004   055   106   GWIN    3     4                             6        -           -       22       28            -      377       554        5         44      60       -     257       336          1        31      43      -       89     117       3        1973

SUGAR HILL C      054      00259    007   045   098   GWIN    4                                   -        -           -       3         1            -       6         4          -        5       7        -     117       114          -        2       4       -       11      9        1        284

SUGAR HILL C      054      00278    007   045   098   GWIN    1     3                             2        -           -       2         4            -       14       10          -        14      14       -     199       207          1        4       1       -       35      27       1        535

SUGAR HILL C      054      00279    007   045   098   GWIN    1     3                             -        -           -       36       30            -       79       77          -        25      25       -     292       309          1        13      12      -       53      59        -       1011

SUGAR HILL C      054      00280    007   045   098   GWIN    4     3                             2        1           -       35       44            -      125       146         -        58      64       1     584       560          3        30      20      1       85      88       1        1848

SUGAR HILL C      054      00282    007   045   098   GWIN    4     3                             -        2           -       37       50            -       72       108        1         80      78       -     350       401          4        12      25      -       72      75       1        1368

SUGAR HILL D      055      00258    007   045   098   GWIN    4     2                             -        1           -       45       46            -       79       89          -        35      29       -     134       121          -        14      15      2       41      39       3        693

SUGAR HILL D      055      00259    007   045   098   GWIN    4                                   4        6           -       26       33            -      207       297        1        116     109       2     571       693          4        26      23      -      117     106       3        2344

SUGAR HILL D      055      00260    007   045   098   GWIN    4     2                             -        -           -       -         -            -       2         2          -        23      20       -      13        20          -        -       2       -       11      12       1        106

SUGAR HILL D      055      00261    007   045   098   GWIN    4     2                             -        -           -       -         -            -        -        -          -        -       -        -      5         2           -        -       -       -       -       -         -        7

SUGAR HILL D      055      00280    007   045   098   GWIN    4     3                             -        2           -       22       27            -       81       84         1         43      40       1     442       491          5        20      14      -       66      68       3        1410

DULUTH C          056      00285    007   048   095   GWIN    1     3                             1        -           -       16       16            -       70       115        2         19      30       1     183       179          1        10      11      -       24      39       1        718
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

DULUTH C         056       00294    007   048   097   GWIN    1     3                             -        -           -       -         1            -       1         1          -        -       -        -      16        13          -        -       -       -       3       1         -        36

DULUTH C         056       00295    007   048   097   GWIN    1     3                             3        -           -       57       87           1       100       136         -        55      59       -     362       396          1        16      23      -       69      87       4        1456

DULUTH D         057       00290    007   048   096   GWIN    1     3                             3        1           -      224      232           1       212       214        5        182     199       -     553       532          1        36      53      1      128     124       5        2706

DULUTH D         057       00291    007   048   096   GWIN    1     3                             3        2           -      196      197           3       277       390        1         89     138       -     337       369          1        30      38      -      110     130       5        2316

PINCKNEYVILLE    058       00341    007   005   099   GWIN    1     5                             3        3           -       30       32            -      416       515        2        136     160       1     163       134          -        34      59      -      100     100       7        1895

PINCKNEYVILLE    058       00350    007   041   099   GWIN    1     5                             -        -           -      132      126           3       166       223         -       238     267       4     165       163          -        28      53      -      116      95       5        1784

PINCKNEYVILLE    059       00349    007   040   095   GWIN    2     5                             1        -           -       24       23            -       41       60          -        7       7        -      41        32          -        4       8       -       28      16       1        293

PINCKNEYVILLE    059       00356    007   040   095   GWIN    2     5     1                       8        2           -       37       46            -      577       756        3        141     137       1     263       308          1        50      61      -      115     162       5        2673

PINCKNEYVILLE    059       00357    007   040   095   GWIN    2     5     2                       1        4           -       10       13            -      162       239        1         42      58       1      60        70          -        18      16      -       31      33       3        762

LAWRENCEVILLE    060       00241    007   005   104   GWIN    4     2                             3        -           -       5         5            -      154       181         -        44      52       -      84       116          1        12      18      -       36      49        -       760

LAWRENCEVILLE    060       00242    007   005   105   GWIN    4     2                             -        -           -       1         1            -       35       53          -        1       2        -      4         5           -        1       5       -       7       12        -       127

LAWRENCEVILLE    060       00243    007   005   105   GWIN    4     2                             1        9           -       45       55            -      786      1172        6        229     282       5     405       488          2        56      69      -      218     241       14       4083

LAWRENCEVILLE    061       00245    007   009   101   GWIN    4     2                             1        -           -       19       28            -       81       90         1         14      19       -      41        60          -        6       8       -       15      21       1        405

LAWRENCEVILLE    061       00249    007   009   101   GWIN    4     2                             1        1           -       40       46            -      157       176        3        103     120       -     497       544          3        18      16      -       90      87       3        1905

PINCKNEYVILLE    062       00247    007   040   095   GWIN    2     3     2                       -        -           -       13       19            -       11       12          -        9       10       -     485       497          1        8       12      -       40      45       1        1163

PINCKNEYVILLE    062       00248    007   040   095   GWIN    2     3     3                       1        -           -       53       73           1        29       24          -        7       13       -     431       421          2        9       13      -       42      41       1        1161

PINCKNEYVILLE    063       00359    007   048   095   GWIN    2     3     3                       2        2           -      105      102           1        41       41          -        24      29       1     999       1010         4        21      25      -      128     112       8        2655

GARNERS D        064       00309    004   055   093   GWIN    3     4                             2        6           -       8        18            -      495       538        6         29      42       1     185       207          4        33      33      -       74     106       5        1792

GARNERS D        064       00311    004   055   094   GWIN    3     4                             3        3           -       19       15            -      314       409        3         52      61       2     250       309          2        20      39      -       67      89       1        1658

BERKSHIRE H      065       00305    004   041   099   GWIN    2     4                             5        -           -      165      169           1       162       179         -       207     222       1     213       217          -        39      37      1       84      77       4        1783

BERKSHIRE H      065       00306    004   041   099   GWIN    2     4                             -        2           -       7         2            -       27       25          -        21      22       1      19        33          1        2       3       -       11      10        -       186

PINCKNEYVILLE    066       00330    004   005   099   GWIN    2     5                             1        5           -      164      174           3       552       642        10       284     318       1     351       315          1        66      57      -      177     179       3        3303

PUCKETTS E       067       00258    007   045   098   GWIN    4     2                             9        6          1       412      455           1       593       777        4        168     207       3     1046      1099         7        75      97      -      264     332       7        5563

PUCKETTS E       067       00259    007   045   098   GWIN    4                                   -        -           -       1         2            -       1         -          -        1       1        -      16        24          -        -       1       -       1       2         -        50
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

CATES I          068       00319    007   009   107   GWIN    2     4                             8        -           -      244      252           1       347       367        4         76      95       1     785       839          5        63      64      -      157     198       4        3510

CATES I          068       00320    007   009   107   GWIN    2     4                             -        -           -       -         -            -        -        -          -        -       -        -       -        1           -        -       -       -       1       -         -        2

CATES J          069       00299    004   009   094   GWIN    2     4                             2        1           -       57       51           1       265       349        2         36      33       -     259       276          1        22      31      -       53      89       4        1532

CATES J          069       00300    004   009   106   GWIN    2     4                             2        4           -      161      153            -      163       205        1         36      47       -     410       441          -        42      37      -      111     101       3        1917

GOODWINS B       070       00266    007   045   102   GWIN    4     2                             -        5           -      192      209           2       284       296        1        114     129       2     1108      1104         2        61      53      1      193     171       3        3930

LAWRENCEVILLE    071       00242    007   005   105   GWIN    4     2                             2        1           -       52       61           1       651       809        5        166     197       -     337       376          3        51      66      -      167     188       4        3137

LAWRENCEVILLE    071       00243    007   005   105   GWIN    4     2                             1        4           -       35       38            -      194       225        2         54      64       -      69        69          -        13      16      -       45      42       1        872

MARTINS E        072       00344    007   005   100   GWIN    1     5                             12       6           -      208      210            -      1298     1810        10       289     387       2     429       473          2        90     157      -      304     347       11       6045

PINCKNEYVILLE    073       00247    007   040   095   GWIN    2     3     2                       4        1           -       37       38            -      243       326        1         29      71       -     525       619          3        31      36      1       87     111        -       2163

PINCKNEYVILLE    074       00344    007   005   100   GWIN    1     5                             4        3           -       53       40            -      351       451        1        217     273       2     117       118          1        27      35      -       90     100       3        1886

ROCKBRIDGE C     075       00309    004   055   093   GWIN    3     4                             4        3           -       83       78            -      1204     1499        8        110     132       1     419       446          3        71      88      1      232     294       13       4689

ROCKBRIDGE C     075       00311    004   055   094   GWIN    3     4                             -        -           -       6         9           1       114       157        2         5       4        -      10        14          -        10      11      -       23      31        -       397

ROCKBRIDGE D     076       00201    004   055   093   GWIN    3     1                             2        3           -       43       38           1       919      1148        10        81     105       -     379       435          2        49      47      1      162     184       5        3614

GOODWINS C       077       00297    007   048   101   GWIN    1     3                             16       9           -      456      465           4       660       955        4        282     356       4     829       903          6        84     111      2      295     310       13       5764

BAYCREEK K       078       00211    007   009   105   GWIN    3     1                             -        1           -       77       86           1       431       552        6         79      93       1     601       685          4        40      53      1      131     150       5        2997

BAYCREEK K       078       00212    007   009   105   GWIN    3     1                             1        2           -       36       36            -      134       140         -        16      21       -     129       168          -        8       12      1       31      37       2        774

CATES K          079       00319    007   009   107   GWIN    2     4                             4        1           -       97      101            -      247       276        2        102     105       1     721       769          3        37      47      1      111     152       2        2779

BAYCREEK C       080       00233    010   009   105   GWIN    3     1                             5        7           -      109      121            -      1202     1452        11       189     229       1     1109      1108         6        83     120      4      334     344       9        6443

CATES L          081       00301    004   009   106   GWIN    3     4                             2        4           -       26       28            -      219       285        4         38      57       1     287       327          -        24      31      -      100      92        -       1525

CATES L          081       00302    004   009   106   GWIN    3     4                             -        2           -       4         4            -       24       38          -        6       6        -      8         6           -        6       1       -       8       8         -       121

CATES L          081       00313    004   055   106   GWIN    3     4                             3        4           -       36       32            -      448       512        4         76      87       -     445       478          2        39      38      -      136     137       1        2478

DULUTH E         082       00285    007   048   095   GWIN    1     3                             6        7           -      306      294           2       611       918        2        109     175       -     728       894          3        80     117      3      209     249       7        4720

GOODWINS D       083       00266    007   045   102   GWIN    4     2                             6        5           -      252      270           1       357       416        1        286     292       1     926       979          3        58      80      -      209     226       5        4373

LAWRENCEVILLE    084       00206    007   005   107   GWIN    4     1                             5        2           -      211      243           2       511       569        5        191     243       -     296       303          -        44      62      -      158     170       11       3026
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

LAWRENCEVILLE    085       00250    007   009   102   GWIN    4     2                             1        6           -      156      144           3       181       192        2         75      99       1     363       376          2        28      32      -       93     108       4        1866

LAWRENCEVILLE    085       00266    007   045   102   GWIN    4     2                             1        1           -       46       49           1       162       165        3         72      89       1     554       561          3        32      31      1       84      87       3        1946

LAWRENCEVILLE    085       00267    007   045   102   GWIN    4     2                             1        -           -       36       41            -       57       70          -        19      23       -      79        74          -        11      6       -       6       26       1        450

MARTINS F        086       00344    007   005   100   GWIN    1     5                             2        1           -      143      149           1       346       465        6        241     269       2     255       259          -        48      51      -      144     137       6        2525

PINCKNEYVILLE    087       00337    007   005   096   GWIN    1     5                             5        6           -      242      209           1       319       404        3        319     303       2     499       473          -        40      57      -      150     145       6        3183

PINCKNEYVILLE    087       00338    007   005   096   GWIN    1     5                             -        -           -       33       39            -       11       18          -        11      8        -      9         10          -        2       -       -       6       4         -       151

ROCKBRIDGE E     088       00311    004   055   094   GWIN    3     4                             4        7           -       81       85           1       1058     1307        8        138     138       -     518       530          4        75      96      -      242     277       13       4582

SUGAR HILL E     089       00253    007   045   097   GWIN    1     2                             1        1           -      169      193           5       165       174        2         47      43       1     336       363          -        25      23      2       73      92       5        1720

SUGAR HILL E     089       00254    007   045   097   GWIN    1     2                             1        1           -       35       35            -       88       103        3         70      90       -     511       565          1        19      24      -       93      77       1        1717

SUGAR HILL E     089       00255    007   045   097   GWIN    4                                   -        -           -       1         5            -       3         2          -        2       -        -      31        49          -        -       -       -       2       6         -       101

LAWRENCEVILLE    090       00364    007   048   102   GWIN    4     2                             2        2           -       67       73           2       458       546        2        141     189       2     587       644          -        63      70      -      166     153       8        3175

LAWRENCEVILLE    090       00365    007   048   102   GWIN    4     2                             -        -           -       -         1            -       12       12          -        1       -        -      31        59          1        1       1       -       4       8        1        132

BAYCREEK D       091       00211    007   009   105   GWIN    3     1                             3        1           -       80       90            -      644       746        4         89     125       1     891       1016         7        53      62      -      179     222       4        4217

BAYCREEK D       091       00212    007   009   105   GWIN    3     1                             1        -           -       2         3            -       16       23          -        9       11       -     110       123          1        5       5       -       17      20        -       346

BERKSHIRE J      092       00303    004   009   108   GWIN    2     4                             2        7           -      136      151            -      160       195        1         47      49       -     783       805          1        28      34      -      117     118       1        2635

BERKSHIRE J      092       00304    004   009   108   GWIN    2     4                             -        -           -       15       11            -       3         3          -        -       1        -      8         8           1        2       4       -       7       3         -        66

CATES M          093       00319    007   009   107   GWIN    2     4                             5        8           -      188      204           1       275       338        3         74      94       -     1167      1168         4        59      61      -      162     158       4        3973

CATES N          094       00316    007   009   106   GWIN    3     4                             1        2           -       59       59           2       187       216        1         59      73       -     566       610          2        31      51      -       85     125       2        2131

CATES N          094       00318    007   009   106   GWIN    3     4                             1        1           -       5         4            -       16       29         1         5       7        -     117       192          -        3       4       -       9       19        -       413

DULUTH F         095       00297    007   048   101   GWIN    1     3                             5        4           -      170      190           3       398       593        2        187     212       2     195       225          -        37      53      -      119     144       3        2542

DULUTH F         095       00352    007   048   096   GWIN    1     5                             6        3           -      326      373           2       522       869        3        103     109       1     332       342          5        65      73      2      158     208       9        3511

DULUTH G         096       00294    007   048   097   GWIN    1     3                             -        1           -       43       43           1        35       43          -        38      37       1     256       266          2        8       15      -       39      36        -       864

DULUTH G         096       00295    007   048   097   GWIN    1     3                             2        2           -      278      295           5       137       178         -        37      54       1     452       489          3        23      32      -      101      88       3        2180

GOODWINS E       097       00297    007   048   101   GWIN    1     3                             3        7           -      510      522           5       413       553        4        201     226       4     1073      1166         5        90      94      2      255     262       12       5407
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

GOODWINS E       097       00298    007   048   101   GWIN    1     3                             -        -           -       1         -            -       7        12         1         1       2        -      5         8           -        2       3       -       1       2         -        45

GOODWINS F       098       00262    007   045   101   GWIN    1     2                             4        -           -      256      247           2       279       326        2        173     170       -     593       665          7        52      72      1      190     158       5        3202

PINCKNEYVILLE    099       00281    007   048   096   GWIN    2     3                             -        -           -       -         -            -        -        -          -        -       -        -       -         -          -        -       -       -       1       -         -        1

PINCKNEYVILLE    099       00293    007   048   096   GWIN    2     3                             5        8           -      216      280           2       196       242        3        312     301       3     529       542          1        54      44      -      169     118       7        3032

PINCKNEYVILLE    099       00360    007   048   096   GWIN    2     3     3                       -        -           -       8        19            -       22       28          -        2       7        -      17        11          -        1       5       -       8       9        1        138

SUWANEE B        100       00263    007   045   102   GWIN    1     2                             2        3           -      278      311            -      171       220        1         38      53       -     553       556          5        31      47      1      117     122       4        2513

SUWANEE B        100       00264    007   045   102   GWIN    1     2                             2        -           -      107      102           1        39       45          -        11      17       -      63        76          1        10      12      -       33      37       5        561

SUWANEE B        100       00265    007   045   102   GWIN    1     2                             1        -           -       96      108           2        65       77          -        28      34       -     450       453          2        23      23      -       77      66       2        1507

PINCKNEYVILLE    101       00356    007   040   095   GWIN    2     5     1                       1        3           -       32       33            -      278       394        2         34      53       -     456       492          1        27      47      1      103     108        -       2065

PUCKETTS B       102       00258    007   045   098   GWIN    4     2                             4        2           -      127      136           1       155       191        1         89      89       -     641       705          1        27      36      -      127      95       5        2432

PUCKETTS B       102       00259    007   045   098   GWIN    4                                   -        -           -       22       13            -       25       36          -        25      25       -     209       220          1        3       5       -       27      25       1        637

BERKSHIRE L      103       00351    007   041   100   GWIN    1     5                             3        6           -      208      246           4       435       641        5        289     334       1     322       340          2        49      64      -      150     137       3        3239

ROCKBRIDGE F     104       00201    004   055   093   GWIN    3     1                             8        4           -       46       50           2       1594     2035        10        78     115       1     459       514          4        77      97      -      307     341       5        5747

SUGAR HILL F     105       00253    007   045   097   GWIN    1     2                             6        1           -      132      143            -       62       83          -        44      59       -     400       382          -        23      21      1       91      80       3        1531

SUGAR HILL F     105       00254    007   045   097   GWIN    1     2                             1        3           -       98       93           2       123       173         -       125     135       1     720       763          3        41      32      1      112     122       2        2550

SUWANEE C        106       00294    007   048   097   GWIN    1     3                             1        4           -      380      431           4       213       260        1         78      84       -     591       673          1        51      51      1      159     129       5        3117

SUWANEE C        106       00296    007   048   097   GWIN    1     3                             3        4           -      210      203           3       130       160        1         59      58       1     646       686          3        27      39      1      130     112       2        2478

CATES O          107       00323    007   009   108   GWIN    2     4                             2        2           -       99      109           2       136       144         -        45      39       1     322       332          2        21      22      -       71      66       2        1417

BAYCREEK E       108       00203    004   055   106   GWIN    3     1                             -        2           -       14       22            -      375       442        2         89     118       -     428       506          -        23      42      -      115     144       1        2323

BAYCREEK E       108       00204    004   055   106   GWIN    3     1                             1        3           -       7         5            -      165       216         -        24      41       1     132       162          -        8       14      -       47      53       4        883

BAYCREEK E       108       00205    004   055   106   GWIN    3     1                             -        -           -       -         -            -        -        -          -        -       -        -      2         2           -        -       -       -       -       -         -        4

BERKSHIRE M      109       00323    007   009   108   GWIN    2     4                             1        -           -       29       30            -       47       44         1         22      30       -     155       152          -        15      7       -       27      31        -       591

BERKSHIRE M      109       00324    007   009   108   GWIN    2     4                             3        -           -      116      125           2        82       95         1         23      24       -     291       324          1        26      22      -       60      53        -       1248

MARTINS G        110       00236    007   005   101   GWIN    4     2                             1        2           -       90       98            -      338       395         -       245     242       1     286       299          2        44      40      1      124     118       5        2331
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

MARTINS G        110       00237    007   005   101   GWIN    4     2                             -        1           -       2         3            -       10       15          -        2       2        -      8         11          -        -       -       -       2       3         -        59

DULUTH H         111       00294    007   048   097   GWIN    1     3                             -        -           -       -         -            -        -        -          -        -       -        -      1         1           -        -       -       -       -       -         -        2

DULUTH H         111       00295    007   048   097   GWIN    1     3                             2        3           -      212      224            -      180       281        2         86     108       -     584       738          2        43      47      -      104     158       7        2781

BERKSHIRE N      112       00303    004   009   108   GWIN    2     4                             7        4           -      141      159           2       215       257         -        40      58       -     911       973          3        49      41      1      103     110       8        3082

PINCKNEYVILLE    113       00330    004   005   099   GWIN    2     5                             1        3           -      179      171           3       164       185         -       150     148       4     223       225          1        27      37      -       99      72       2        1694

PINCKNEYVILLE    114       00336    007   005   095   GWIN    2     5                             1        -           -       1         2            -       2         2          -        1       2        -      37        50          1        -       -       -       5       -         -       104

PINCKNEYVILLE    114       00340    007   005   096   GWIN    2     5                             8        4           -      158      126            -      294       322        1        315     265       -     268       261          1        34      45      -       99     137       6        2344

PINCKNEYVILLE    114       00367    007   005   095   GWIN    2     3                             3        2           -       94      120            -      131       160        1         28      31       1     457       504          1        16      34      -       94     100       1        1778

MARTINS H        115       00244    007   005   107   GWIN    4     2                             6        2           -      428      393           6       581       743        6        424     536       3     590       573          4       100      84      1      264     239       12       4995

MARTINS I        116       00345    007   005   100   GWIN    4     5                             8        7           -      390      369           6       488       543        1        483     536       5     292       359          5        59      69      -      203     200       12       4035

MARTINS J        117       00345    007   005   100   GWIN    4     5                             4        5           -      149      153           3       610       897        6        375     428       4     337       328          3        68      86      -      178     206       8        3848

GARNERS F        118       00310    004   055   094   GWIN    2     4                             4        5           -       99      102            -      153       166         -        28      47       -     459       495          2        31      22      -       98      69       7        1787

BERKSHIRE O      119       00323    007   009   108   GWIN    2     4                             1        2           -      137      144           1       171       226        1         45      68       -     696       744          3        41      28      2      128     119       4        2561

BERKSHIRE P      120       00328    007   041   108   GWIN    2     4                             -        1           -       18       19            -       15       19          -        34      36       -      31        42          1        6       2       -       18      13       1        256

BERKSHIRE P      120       00329    007   041   108   GWIN    2     4                             1        2           -       47       46           2       135       176         -       162     133       1     174       177          -        20      11      -       61      62       3        1213

PINCKNEYVILLE    121       00358    007   048   095   GWIN    2     3     2                       -        1           -       35       44           1        8        12          -        6       5        -      81        86          -        5       8       -       22      12       2        328

PINCKNEYVILLE    121       00359    007   048   095   GWIN    2     3     3                       3        -           -      245      244           1       179       228        1         60      64       1     805       814          1        45      54      -      149     152       6        3052

ROCKBRIDGE G     122       00309    004   055   093   GWIN    3     4                             9        6           -       9        22           1       1465     1982        9        118     119       2     564       641          2        83     101      1      293     311       11       5749

PINCKNEYVILLE    123       00330    004   005   099   GWIN    2     5                             3        3           -       89       78            -      199       245        2        228     235       1     104       103          1        30      28      -       88      87        -       1524

PINCKNEYVILLE    123       00331    004   005   108   GWIN    2     5                             2        2           -      105      103            -      238       291        3        228     254       1     111       118          -        34      42      -       93      84       3        1712

GOODWINS G       124       00284    007   045   102   GWIN    4     3                             1        1           -      112      129            -      408       452        4        179     206       -     360       357          2        53      67      2      138     165       8        2644

PINCKNEYVILLE    125       00247    007   040   095   GWIN    2     3     2                       -        -           -       1         1            -       3         5          -        2       7        -      93       105          -        4       -       -       12      17       2        252

PINCKNEYVILLE    125       00248    007   040   095   GWIN    2     3     3                       -        2           -       37       47            -       29       20          -        15      25       -     653       633          4        27      14      -       64      65       9        1644

PINCKNEYVILLE    126       00247    007   040   095   GWIN    2     3     2                       -        -           -       80       79            -       73       77          -        21      48       1     999       1008         5        33      33      -       99     108       4        2668
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

LAWRENCEVILLE    127       00206    007   005   107   GWIN    4     1                             1        -           -       89       71            -      362       423        3        147     145       -     311       315          1        38      47      -      129     121       4        2207

GOODWINS H       128       00297    007   048   101   GWIN    1     3                             2        6           -      182      167           4       244       282        1        136     170       1     611       622          2        38      44      -      116     127       6        2761

DUNCANS B        129       00273    010   045   104   GWIN    3     2                             6        7           -      117      134           2       341       414        9        127     132       1     1678      1773         9        43      48      -      253     249       8        5351

SUWANEE D        130       00278    007   045   098   GWIN    1     3                             -        5           -      217      229           1       163       151         -        64      61       -     766       799          1        37      34      -      117     131       6        2782

SUWANEE D        130       00279    007   045   098   GWIN    1     3                             2        1           -      109      110           1        63       81          -        28      42       -     612       652          2        19      13      -       84      88       3        1910

SUWANEE E        131       00275    007   045   097   GWIN    1     3                             -        -           -       17       19            -       14       19         1         10      8        -     124       113          2        8       6       -       15      16       1        373

SUWANEE E        131       00276    007   045   097   GWIN    1     3                             -        -           -       44       51           2        19       26          -        5       5        -      64        86          -        2       2       -       16      11       1        334

SUWANEE E        131       00277    007   045   097   GWIN    1     3                             3        1           -      213      236           3       138       167        2         47      70       2     1066      1128         6        43      42      2      160     169       8        3506

LAWRENCEVILLE    132       00266    007   045   102   GWIN    4     2                             7        2           -      186      191           1       259       328        1        127     160       2     761       801          4        62      65      -      141     147       4        3249

HARBINS B        133       00231    010   009   104   GWIN    3     1                             1        1           -       26       30            -      130       140         -        63      67       -     616       651          4        15      19      -       81      74       2        1920

HARBINS B        133       00232    010   009   104   GWIN    3     1                             2        -           -       47       59            -      354       394        4        124     153       -     666       693          4        44      41      -      144     147       3        2879

BAYCREEK F       134       00223    007   055   105   GWIN    3     1                             2        2           -       48       47           1       440       588        4         70      66       1     477       604          2        28      43      -      131     157       5        2716

BAYCREEK F       134       00224    007   055   105   GWIN    3     1                             1        1           -       41       41           1       179       221        1         14      22       -     108       135          -        15      19      -       53      56       3        911

BAYCREEK F       134       00225    007   055   105   GWIN    3     1                             2        2           -       10       12            -      274       355        1         26      32       -      22        36          -        23      18      1       51      64       2        931

PUCKETTS C       135       00268    007   045   103   GWIN    4     2                             6        3           -      106      133           1       226       297        3        146     166       1     845       934          3        50      46      -      170     159       8        3303

PUCKETTS C       135       00270    007   045   103   GWIN    4     2                             -        -           -       -         -            -       3         2          -        -       -        -      2         3           -        1       -       -       -       -         -        11

HOG MOUNTAIN     136       00258    007   045   098   GWIN    4     2                             -        -           -       64       74            -      212       242        1        137     146       1     589       610          4        35      38      -      133     113       2        2401

HOG MOUNTAIN     136       00268    007   045   103   GWIN    4     2                             2        2           -       79       87           3       128       170        3        102     108       -     459       474          2        19      33      -       75      87       3        1836

ROCKYCREEK B     137       00222    007   045   103   GWIN    4     1                             4        5           -      162      158           1       470       532        7        256     269       3     1223      1299         2        70      84      2      213     254       5        5019

DULUTH I         138       00290    007   048   096   GWIN    1     3                             2        3           -      277      266           1        46       37         1         8       11       -     113       117          1        15      26      -       51      62       2        1039

DULUTH I         138       00294    007   048   097   GWIN    1     3                             12       9           -      705      708           8       163       197        4         38      40       -     661       649          3        82      77      1      206     224       9        3796

DULUTH I         138       00295    007   048   097   GWIN    1     3                             -        -           -       39       47            -       13       16          -        -       1        -      43        43          -        6       3       -       4       9         -       224

MARTINS K        139       00221    007   041   107   GWIN    4     1                             5        5           -      408      400           4       813      1082        8        391     450       6     433       502          1        85     131      3      275     275       20       5297

SUWANEE H        140       00275    007   045   097   GWIN    1     3                             3        5           -      177      204            -      104       110        2         56      70       -     1157      1191         6        47      38      -      164     157       8        3499
                                                                                                 American Indian or Alaskan
                                                                                                                                Asian or Pacific Islander   Black not of Hispanic Origin          Hispanic         White not of Hispanic Origin            Other                 UNKNOWN
   COUNTY       COUNTY                                                                                     Native                                                                                                                                                                                    TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                           VOTERS
                                                                                                 MALE   FEMALE   UNKNOWN      MALE   FEMALE     UNKNOWN     MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE   FEMALE   UNKNOWN

SUWANEE H        140       00277    007   045   097   GWIN    1     3                             -        -           -       16       20           1        11        7          -        4       6        -      76        70          -        4       4       -       16      10       3        248

SUGAR HILL G     141       00278    007   045   098   GWIN    1     3                             -        2           -       48       43            -       32       45          -        26      35       1     353       397          2        8       11      -       52      58        -       1113

SUGAR HILL G     141       00279    007   045   098   GWIN    1     3                             3        1           -       81       98           1        91       91         2         34      45       1     528       531          4        20      15      -       63      79        -       1688

SUWANEE F        142       00263    007   045   102   GWIN    1     2                             1        3           -      252      310           4       197       234        4         81      84       -     558       552          6        37      62      -      153     121       7        2666

SUWANEE F        142       00265    007   045   102   GWIN    1     2                             -        -           -      121      139           1        83       100        1         30      57       -     280       281          2        22      19      1       62      62       3        1264

LAWRENCEVILLE    143       00216    007   009   107   GWIN    3     1                             2       14           -      304      292           5       452       535        5        108     120       1     678       678          -        73      87      2      191     202       7        3756

LAWRENCEVILLE    143       00217    007   009   107   GWIN    3     1                             4        -           -       87       98           1       135       163        1         38      46       1     118       191          1        15      17      -       42      51       1        1010

LAWRENCEVILLE    144       00240    007   005   104   GWIN    4     2                             3        6           -      190      174            -      1372     1741        14       436     492       10    636       668          5        99     130      1      314     399       9        6699

LAWRENCEVILLE    144       00241    007   005   104   GWIN    4     2                             -        1           -       6         3            -       87       92          -        33      46       1      80        71          -        9       8       -       22      22       1        482

BAYCREEK G       145       00226    007   055   114   GWIN    3     1                             5        8           -       70       91            -      1057     1398        5        137     163       -     742       868          4        97     114      2      311     343       9        5424

BAYCREEK G       145       00227    007   055   114   GWIN    3     1                             -        -           -       10        9            -       80       94          -        5       7        -      30        36          -        4       3       -       24      23       1        326

BAYCREEK G       145       00228    007   055   114   GWIN    3     1                             -        -           -       4         5            -      109       119         -        12      13       -      38        41          -        5       6       -       23      27        -       402

BAYCREEK H       146       00211    007   009   105   GWIN    3     1                             7        3           -       39       40           1       664       770        3        101     116       -     983       1083         3        41      69      -      189     226       10       4348

BAYCREEK H       146       00212    007   009   105   GWIN    3     1                             1        -           -       22       22           1        50       60          -        8       6        -      81        75          1        2       5       -       21      19        -       374

BAYCREEK H       146       00219    007   009   114   GWIN    3     1                             1        1           -       7        10            -      320       435        2         30      36       -     346       370          2        26      22      -       88     130       4        1830

BAYCREEK H       146       00220    007   009   114   GWIN    3     1                             -        -           -       1         -            -       49       53         1         5       4        -      9         8           -        1       4       -       11      15       1        162

BAYCREEK I       147       00211    007   009   105   GWIN    3     1                             7        7           -       96      127           2       977      1198        7        245     267       2     746       838          2        71      72      4      285     328       12       5293

BAYCREEK I       147       00213    007   009   105   GWIN    3     1                             -        -           -       6         4            -       38       48          -        33      38       1     147       148          -        9       4       -       23      16        -       515

BERKSHIRE Q      148       00303    004   009   108   GWIN    2     4                             2        2           -       55       51            -      100       83         2         47      53       1     366       390          -        25      18      2       48      74       3        1322

BERKSHIRE Q      148       00304    004   009   108   GWIN    2     4                             -        -           -       12       11            -       8         5          -        4       4        -      40        44          -        3       3       -       11      9         -       154

BERKSHIRE Q      148       00307    004   041   108   GWIN    2     4                             -        1          1        27       30            -       16       17          -        25      21       -      45        64          -        7       3       -       21      13        -       291

BERKSHIRE Q      148       00308    004   041   108   GWIN    2     4                             -        -           -       2         3            -       2         2          -        1       -        -      4         6           -        -       -       -       -       -         -        20

GOODWINS I       149       00283    007   045   101   GWIN    4     3                             3        -           -      165      187           2       200       228         -        73      69       1     611       629          3        37      40      1      126     108       9        2492

DULUTH K         150       00352    007   048   096   GWIN    1     5                             5        2           -      213      237           2       494       577        3        147     164       1     231       212          1        59      74      1      143     173       5        2744
                                                                                                   American Indian or Alaskan
                                                                                                                                  Asian or Pacific Islander   Black not of Hispanic Origin           Hispanic          White not of Hispanic Origin            Other                  UNKNOWN
   COUNTY       COUNTY                                                                                       Native                                                                                                                                                                                       TOTAL
                          COMBO #   CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR     SCM   SBD
PRECINCT NAME PRECINCT ID                                                                                                                                                                                                                                                                                VOTERS
                                                                                                   MALE   FEMALE   UNKNOWN      MALE    FEMALE    UNKNOWN     MALE    FEMALE UNKNOWN         MALE    FEMALE UNKNOWN   MALE     FEMALE UNKNOWN         MALE   FEMALE UNKNOWN   MALE    FEMALE   UNKNOWN

HARBINS C        151       00233    010   009   105   GWIN    3     1                               1        3           -       12       21            -      340       420        1         74       81        -     727       765          3        36      47      1       142     128       2        2804

ROCKYCREEK C     152       00231    010   009   104   GWIN    3     1                               3        -           -       96      109           2       493       638        6         183     188        2     1182      1277         3        60      69       -      216     218       10       4755

LAWRENCEVILLE    153       00218    007   009   107   GWIN    4     1                               7        6           -       69       87           2       308       373        1         188     201        -     462       488          3        45      43       -      122     131       5        2541

PUCKETTS D       154       00268    007   045   103   GWIN    4     2                               6        3           -       143     177            -      276       298        2         121     157        3     926       1004         3        50      58      1       175     180       5        3588

SUWANEE G        155       00294    007   048   097   GWIN    1     3                               4        -           -       113     126           3        95       109         -        31       38        -     346       361          1        23      34       -      60       58       4        1406

SUWANEE G        155       00296    007   048   097   GWIN    1     3                               5        2           -       116     165           1       219       301        2         62       81        -     544       628          1        22      47      2       96      132       5        2431

BAYCREEK J       156       00203    004   055   106   GWIN    3     1                               2        1           -       25       26            -      723      1022        8         61       87        -     313       348          1        54      63      1       153     189       7        3084

BAYCREEK J       156       00205    004   055   106   GWIN    3     1                               4        2           -        5        6            -      232       269        2         31       43        -     330       339          1        12      29       -      57       82       1        1445


                                                                                     GRAND TOTALS: 690     666          4       26762   27958         260     69855    87537       535       24571   28260      206   111082 119340         499       8409    9937     105    27833   29521     1023     575053
